Citation Nr: 0120238	
Decision Date: 08/07/01    Archive Date: 08/14/01	

DOCKET NO.  00-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic migraine headaches from June 14, 1996 through July 
29, 1999.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1985.

In a rating action of May 1986, the RO granted service 
connection for headaches associated with a cerebral 
concussion, and assigned a 10 percent rating for the 
disorder, effective April 29, 1985, the day following 
discharge from service.  On June 14, 1996, the veteran filed 
his current claim for an increased rating for his service-
connected post traumatic headaches.  He thereafter appealed 
an August 1996 rating action which continued the previously 
assigned 10 percent rating.  

In a rating decision of June 1998, the RO again continued the 
veteran's previous 10 percent evaluation for service-
connected history of cerebral concussion, to include history 
compatible with cluster headaches.  Noted at the time was 
that the veteran's headache disorder had formerly been 
evaluated under Diagnostic Codes 8199-8100, and that a code 
sheet was being prepared documenting the proper diagnostic 
codes for the veteran's service-connected headaches due to 
concussion, specifically, Codes 9304-8045.  

The veteran was accorded a hearing before an RO hearing 
officer in February 2000.  In a March 2000 supplemental 
statement of the case, the hearing officer continued the 10 
percent rating for post traumatic headaches.  

In a June 2000 rating decision, the service-connected post 
traumatic headaches were reclassified as migraine headaches 
of post traumatic etiology and a 50 percent rating was 
assigned for the disorder, effective July 30, 1999.  The 
veteran's representative thereafter appealed the effective 
date of award of the 50 percent rating, arguing that the 
effective date of award should be the date of receipt of the 
claim (June 14, 1996).  

In correspondence of February 2000, the veteran withdrew from 
consideration the issue of entitlement to an increased 
(compensable) rating for service-connected facial scars.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  


FINDING OF FACT

Since June 14, 1996, the veteran's service-connected post 
traumatic migraine headaches are shown to have been very 
frequent, prostrating and prolonged, and to have been 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

An effective date of June 14, 1996 for the award of a 
50 percent evaluation for service-connected post traumatic 
migraine headaches is warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 and Part 4, Code 
8100 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On June 14, 1996, there was received from the veteran a claim 
for an increased evaluation for service-connected post 
traumatic headaches.  

In late July 1996, a VA neurologic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of three previous concussions while in service.  
According to the veteran, one of these "concussions" was 
the result of a motor vehicle accident.  The second occurred 
when the veteran was "hit in the face" with a trailer 
hitch, while the third was the result of a "mugging" in 
Mexico.  Reportedly, following these incidents, the veteran 
began having headaches.  When questioned, the veteran stated 
that his headaches occurred every other day, and were "all 
over his head," but unaccompanied by nausea or vomiting.  
Additionally noted was that the veteran took Tylenol for his 
headaches, which could last anywhere from "3 to 4 hours to 
two days."  

On physical examination, there was no evidence of memory loss 
or aphasia.  The veteran's sense of smell was intact, and his 
visual fields were full.  The veteran's pupils were 
3 millimeters and reactive, and his discs were flat and of 
normal color.  Facial sensation was intact, and there was no 
evidence of facial weakness.  The veteran's palate moved 
symmetrically, and there was no hoarseness.  The veteran's 
tongue was in the midline, without evidence of atrophy or 
fasciculation.  At the time of examination, the veteran's 
extremities showed no weakness, atrophy, or fasciculation.  
Deep tendon reflexes were 2+ and equal, and the veteran's 
toes were downgoing bilaterally to plantar stimulation.  
Sensation was normal throughout, and there were no cerebellar 
signs.  The pertinent diagnosis was post concussion 
headaches.  

Received in late September 1996 were various private medical 
records showing treatment for, among other things, the 
veteran's headache disorder.  During the course of a private 
hospitalization in early August 1991, it was noted that the 
veteran had been struck with a bat on his right temple.  At 
the time of admission, the veteran stated that he had lost 
consciousness for several minutes following the attack, and 
now had a headache.  Computerized axial tomography of the 
veteran's head showed no evidence of any intracerebral or 
subdural hematoma.  The pertinent clinical impression was 
closed head injury.  

At the time of a private psychological evaluation in August 
1993, the veteran complained of headaches, reportedly the 
result of a severe accident in 1983, followed by other 
subsequent head injuries.  According to the veteran, he felt 
well except when he was having a headache, which was 
"often."  

On private neurological evaluation in August 1993, the 
veteran stated that his headaches had been worse since a 
recent beating.  According to the veteran, his headaches were 
characterized by a "bandlike" pressure, and, sometimes, a 
sense of "pinching."  On rare occasions, the veteran 
reportedly had episodes of pulsatile headaches.  When 
questioned, the veteran stated that he experienced about four 
headaches per week, the duration of which was anywhere from 
10 minutes to two days.  According to the veteran, his 
"usual headache" lasted from 2 to 3 hours.  Reportedly, 
about 20 percent of the veteran's headaches were severe.  The 
veteran commented that he sometimes experienced associated 
symptoms, such as watery or bloodshot eyes, and increased 
salivation.  When further questioned, the veteran stated that 
he experienced no aura, and had no warning prior to getting a 
headache.  Rather, his headaches "built up" with a slow 
pain.  

On physical examination, the veteran's neurological status 
was described as normal.  His gait and stance were within 
normal limits, and the Romberg sign was negative.  Motor 
power was equal and 5/5 in the arms and legs.  At the time of 
evaluation, the veteran showed the ability to manipulate and 
perform precision movements with his hands, as well as good 
grip strength.  Sensation was within normal limits, and 
reflexes were symmetrical, with no evidence of any pathologic 
reflexes.  The clinical impression was chronic headaches with 
normal neurologic examination.  

In September 1996, there were received various statements 
from the veteran's brother, nephew, girlfriend, and another 
friend describing various aspects of the veteran's service-
connected headache disability.  

On July 30, 1999, the veteran was seen for his first VA 
primary care visit.  At the time of evaluation, the veteran 
gave a history of "severe headaches" on and off for the 
past 10 to 12 years.  The veteran denied both nausea and 
vomiting, and stated that he had been taking Ibuprofen 
regularly, approximately 2 to 3 times per week.  According to 
the veteran, on those occasions when he was suffering from a 
headache, he took two tabs of Ibuprofen every four hours 
until his headache was relieved.  Reportedly, his headaches 
were severe and bitemporal, but unaccompanied by any visual 
disturbance.  

On physical examination,  the veteran was in no apparent 
distress.  Neurologically, he was alert and oriented, with 
good memory and speech, and no focal motor or sensory 
deficits.  The pertinent assessment was history of chronic 
headaches, "probably migraine."  

During the course of a VA outpatient neurological evaluation 
in early August 1999, the veteran's history and complaints 
were recounted.  The veteran stated that, since 1983, he had 
been getting headaches approximately 3 to 4 times per week.  
However, over the course of the past few months, his 
headaches had gotten much worse in terms of severity, though 
not so much in frequency.  Reportedly, the veteran's 
headaches had become much more debilitating in terms of his 
ability to work and function on a day-to-day basis.  When 
further questioned, the veteran described his headaches as 
episodic, beginning with a gradual onset which culminated in 
1 to 2 hours.  Reportedly, the veteran's headaches often 
lasted from hours to days.  The veteran stated that his 
headaches involved 1 out of 3 different areas on his head, 
that is, the front, the top, or the lower back of his head.  
Often, the veteran's headaches were located on the right side 
of his head.  Most of the time, the veteran felt a constant 
pressure, though sometimes his headaches were "throbbing," 
as if somebody were tightening the pressure on his head.  
According to the veteran, his pain was "mostly 5 to 7 out of 
10."  Approximately once per week, he reportedly experienced 
an episode which was "9 out of 10."  On those occasions, 
the veteran became bothered by practically everything in 
sight, including light and noise.  At the time of evaluation, 
the veteran could not identify anything which triggered his 
headaches.  Nor were there any particular warning signs.  
According to the veteran, he sometimes awoke from sleep in 
severe pain.  Apparently, a number of medications which the 
veteran had been given did not seem to be helping with his 
symptoms.  

During the course of a mental status examination, the veteran 
was in no apparent distress.  When questioned, he stated that 
he was not experiencing any headaches.  Extraocular movements 
were intact, and the veteran's pupils were equal, round, and 
reactive to light.  The cranial nerves were likewise intact, 
with the exception of Cranial Nerve VIII, where the Weber 
test showed a right lateralization, and the Rinne showed air 
greater than bone in both ears.  Reflexes were 2+ throughout 
with downgoing toes, and motor function showed no pronator 
drift.  There was 5/5 strength throughout, and a normal tone, 
while sensation was intact in all modalities.  Coordination 
was likewise intact, and the veteran's gait was normal, with 
a negative Romberg sign.  The clinical assessment was that 
the veteran had symptoms resembling a chronic migraine 
headache.  As Ibuprofen was not "working" for the veteran, 
it was recommended that he try Midrin, which the veteran 
could utilize for symptom relief while his headache was first 
developing.  

During the course of an RO hearing in February 2000, the 
veteran testified that, over the course of the week preceding 
his hearing, he had experienced about six headaches, two of 
which were "5" on a scale of 1 to 10.  The veteran's other 
headaches were reportedly on a level from "2 to 5."  See 
Transcript, p. 3.  When further questioned, the veteran 
testified that, approximately once every 30 days, he would 
experience a headache which lasted "a whole 24 hours."  See 
Transcript, p. 4.  When questioned by the hearing officer as 
to how long he had received treatment for migraine headaches, 
the veteran testified that such treatment had taken place 
"within the past year," that is, in 1999.  See Transcript, 
p. 7.  

In early March 2000, a VA neurologic examination was 
accomplished.  At the time of examination, the veteran stated 
that, in 1982, he had been hit in the face by a metal tongue 
on an external power unit, following which he had headaches 
"for a few weeks."  Then, in 1983, he was involved in a 
motor vehicle accident, at which time he hit his head against 
the dashboard.  Once again, the veteran experienced headaches 
following this incident.  Reportedly, in November 1984, the 
veteran was "beat up" in Mexico, following which his 
headaches continued.  According to the veteran, he had been 
followed in neurology, and was currently taking Elavil daily, 
and Amerge on an "as-needed" basis.  When questioned, the 
veteran stated that his headaches were generally either on 
one side of his head or the other, and that they "started 
out slowly," and then "built up."  The veteran further 
commented that his headaches lasted anywhere from an hour to 
a day, and that he typically got "about three headaches" a 
week, about a third of which were "very severe and 
debilitating."  According to the veteran, he had experienced 
difficulty in getting to sleep on those occasions when he had 
a headache.  

On physical examination, there was no evidence of memory loss 
or aphasia, and the veteran's speech was clear.  His sense of 
smell was intact, and both visual fields and extraocular 
movements were full.  At the time of examination, facial 
sensation was intact, with no evidence of facial weakness.  
The veteran's palate moved in a symmetrical fashion, and 
there was no hoarseness.  The veteran's tongue was in the 
midline, without atrophy or fasciculation.  Examination of 
the veteran's extremities showed no evidence of weakness, 
atrophy, or fasciculation, and deep tendon reflexes were 1 
plus and equal.  Sensation was normal throughout, and there 
were no cerebellar signs.  The pertinent diagnosis was post 
traumatic headaches.

In an addendum to the aforementioned VA neurologic 
examination approximately one week later, the examining 
neurologist stated that the veteran's diagnosis should have 
been "migraine headaches caused by cerebral trauma."  

In a statement of May 2000, the same VA neurologist who had 
conducted the veteran's March 2000 examination stated that, 
given that the veteran's headaches were "on one side or the 
other," and that he had developed photophobia, his history 
was compatible with migraine-type headaches.  Additionally 
noted was that some post traumatic headaches developed into 
symptomatology compatible with a diagnosis of migraine 
headaches.  In the opinion of the VA neurologist, the 
veteran's headaches were secondary to trauma, with the 
majority of those headaches qualifying as migraine headaches, 
though on the basis of post traumatic headache etiology.  As 
noted in the neurologist's March 2000 report, the veteran got 
about three headaches per week, about a third of which were 
very severe and debilitating.  Accordingly, by simple 
division, the frequency of the veteran's prostrating 
headaches was felt to be "one a week."  

Analysis

The veteran in this case seeks assignment of an effective 
date earlier than July 30, 1999 for the award of a 50 percent 
evaluation for migraine headaches of post traumatic etiology.  
There has been some debate about the significance of the 
classification of the veteran's headache disorder as post 
traumatic headaches, versus post traumatic migraine 
headaches, since the date of receipt of the claim for an 
increased rating in June 1996.  However, what is significant 
is that, during the current appeal period, there has been a 
VA medical opinion, which the RO has accepted, that the 
correct medical classification of the service-connected 
headache disorder is post traumatic migraine headaches.  As 
such, the proper inquiry from June 14, 1996 to July 29, 1999 
is only as to the severity of the disorder.  

The Board notes that disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In the case of brain disease due to trauma, purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, are to be 
rated as 10 percent disabling and no more under Diagnostic 
Code 9304.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a and Part 4, 
Code 8045 (2000).  

As regards service-connected migraine headaches, a 10 percent 
evaluation is warranted where there are characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  A 30 percent rating requires characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  In order to warrant a 50 percent 
evaluation, there must be demonstrated the presence of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
Part 4, Code 8100 (2000).  

Regarding effective dates, 38 U.S.C.A. § 5110(a) provides as 
follows:  "Unless specifically provided otherwise in this 
chapter...a claim for increased compensation...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  § 5110(b)(2) "specifically provides 
otherwise" by stating as follows: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within one year from such date, otherwise, 
date of receipt of claim); Swanson v. West, 12 Vet. App. 442, 
447 (1999); see also Hazan v. Gober, 10 Vet. App. 511, 520 
(1997).  More simply put, in the case of a claim for an 
increased evaluation, the effective date of an award of 
benefits is usually the date of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  

The medical evidence reflecting the severity of the service-
connected headache disorder since June 1996 has been set 
forth above.  The requirements for a 50 percent rating have 
been met since the date of receipt of the claim for increase.  
As such, a 50 percent rating for post traumatic migraine 
headaches is warranted from June 14, 1996.  



ORDER

An effective date of June 14, 1996 for the award of a 50 
percent evaluation for post traumatic migraine headaches is 
granted, subject to laws and regulations governing the 
effective dates of awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

